Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of March 9, 2015, is made by and among MAXIMUS, INC., a
Virginia corporation (the “Borrower”), the several banks and other financial
institutions and lenders party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as administrative agent (the “Administrative Agent”) for the Lenders
(as defined in the Credit Agreement), as issuing bank (the “Issuing Bank”) and
as Swingline Lender (the “Swingline Lender”), and MAXIMUS FEDERAL
SERVICES, INC., a Virginia corporation (“MAXIMUS Federal”), MAXIMUS HUMAN
SERVICES, INC., a Virginia corporation (“MAXIMUS Human”), MAXIMUS HEALTH
SERVICES, INC., an Indiana corporation (“MAXIMUS Health”), PSI SERVICES HOLDING
INC., a Delaware corporation (“PSI Holding”) and POLICY STUDIES INC., a Colorado
corporation (“PSI,” and together with MAXIMUS Federal, MAXIMUS Human, MAXIMUS
Health and PSI Holding, collectively, the “Subsidiary Loan Parties,” and
individually, a “Subsidiary Loan Party,” and together with the Borrower,
collectively, the “Loan Parties,” and individually, a “Loan Party”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Amended and Restated Revolving Credit Agreement, dated as of March 15, 2013,
by and among the Borrower, the Lenders and the Administrative Agent, as amended
by the Supplement and Joinder Agreement, of even date herewith (the “Supplement
and Joinder”), by and among the Borrower, the other Loan Parties, the Lenders
party thereto and the Administrative Agent (as further amended, supplemented,
amended and restated or otherwise modified through the date hereof, the “Credit
Agreement”).  Capitalized terms defined in the Credit Agreement and undefined
herein shall have the same defined meanings when such terms are used in this
Amendment;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as set forth below; and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to do so, subject
to the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Incorporation of Recitals.  The Recitals
hereto are incorporated herein by reference to the same extent and with the same
force and effect as if fully set forth herein.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 The reference in the second recital to the
Credit Agreement to “$100,000,000” is amended to be a reference to $400,000,000.

 

(b)                                 Schedule II to the Credit Agreement is
amended to read in its entirety as set forth in Appendix A attached hereto and
made a part hereof.

 

(c)                                  Section 1.1 of the Credit Agreement is
amended to add the following definitions, to appear in their appropriate
alphabetical order:

 

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for Aus $
bills of exchange with a tenor equal to such Interest Period, displayed on
page BBSY of the Reuters screen (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR
page of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period.

 

“First Amendment” shall mean the First Amendment to Amended and Restated
Revolving Credit Agreement, dated as of March 9, 2015, by and among the
Borrower, the other Loan Parties, the Lenders party thereto and the
Administrative Agent.

 

“First Amendment Effective Date” shall mean the First Amendment Effective Date
(as such term is defined in the First Amendment).

 

“HKD Screen Rate” with respect to any Interest Period for any loan in Hong Kong
Dollars, the percentage rate per annum for deposits in Hong Kong Dollars for a
period beginning on the first

 

2

--------------------------------------------------------------------------------


 

day of the interest period and ending on the last day of such Interest Period,
displayed under the heading “HKAB HKD” Interest Settlement Rates” on the Reuters
Screen HKABHIBOR Page or, in the event that the rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page on such other information service that
publishes such rate as selected by the Administrative Agent from time to time in
its reasonable discretion.

 

“Intercreditor Agreement” shall have the meaning as set forth in Section 7.1(n).

 

“Interpolated Rate” means, at any time, for any currency and for any Interest
Period, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between (a) the
CDOR Screen Rate, AUD Screen Rate, NZD Screen Rate or HIBOR Screen Rate, as
applicable, for the longest period (for which a CDOR Screen Rate, AUD Screen
Rate, NZD Screen Rate or HIBOR Screen Rate is available for such currency) that
is shorter than such Interest Period; and (b) the CDOR Screen Rate, AUD Screen
Rate, NZD Screen Rate or HIBOR Screen Rate, as applicable, for the shortest
period (for which a CDOR Screen Rate, AUD Screen Rate, NZD Screen Rate or HIBOR
Screen Rate is available for such currency) that exceeds such Interest Period,
in each case, at such time; provided, that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“NZD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate for bills of exchange as administered by the New Zealand
Financial Markets Association (or any other Person that takes over the
administration of that rate) for bills of exchange with a tenor equal to the
relevant Interest Period displayed on page BKBM of the Reuters screen (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of other information service that publishes such rate form time
to time as selected by the Administrative Agent in its reasonable discretion) at
or about 10.45a.m. (Wellington, New Zealand time) on the Quotation Day for such
Interest Period.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

3

--------------------------------------------------------------------------------


 

(a)                                 (if the currency is Aus $, Can $, NZ $ or HK
$) the first day of that period;

 

(b)                                 (for any other currency) two Business Days
before the first day of that period,

 

unless market practice differs in the relevant market by reference to which the
Reference Bank Rate for a currency is determined, in which case the Quotation
Day for that currency will be determined by the Administrative Agent in
accordance with market practice in that market (and if quotations would normally
be given on more than one day, the Quotation Day will be the last of those
days).

 

“Reference Bank” means (i) in connection with any determination of the London
Interbank Offered Rate, the principal London offices, (ii) in connection with
any determination of the CDOR Rate, the principal Toronto offices, (iii) in
connection with any determination of the HIBOR Rate, the principal Hong Kong
offices and (iv) in connection with any determination of the Australian BBSY
Rate, the principal Sidney offices, (v) in connection with the New Zealand BKBM
Rate, the principal Wellington offices, each case, of SunTrust Bank and one or
more Lenders (subject to their approval) selected by the Administrative Agent
from time to time.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Aus $, as the bid
rate observed by the relevant Reference Bank for Aus $ denominated bank accepted
bills and negotiable certificates of deposit issued by banks which are for the
time being designated “Prime Banks” by the Australian Financial Markets
Association that have a remaining maturity equal to the relevant Interest
Period;

 

(b)                                 in relation to Loans in Can $, as the rate
at which the relevant Reference Bank is willing to extend credit by the purchase
of bankers acceptances which have been accepted by banks which are for the time
being customarily regarded as being of appropriate credit standing for such
purpose with a term to maturity equal to the relevant period;

 

(c)                                  in relation to Loans in any currency other
than Aus $, Can $, NZ $ and HK $, as the rate at which the relevant Reference

 

4

--------------------------------------------------------------------------------


 

Bank could borrow funds in the London interbank market in the relevant currency
and for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period;
and

 

(d)                                 in relation to Loans in NZD, as the rate at
which the relevant Reference Bank is willing to purchase bills of exchange which
have been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
equal to the relevant period.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the
European Union, Her Majesty’s Treasury, The United Nations, or other relevant
sanctions authority.

 

“Specified Time” means a time determined in accordance with the following
schedule.

 

BBSY is fixed

 

Quotation Day as of 11:00 a.m.

 

 

(Sydney time)

 

 

 

CDOR is fixed

 

Quotation Day as of 11:00 a.m.

 

 

(Toronto time)

 

 

 

BKBM is fixed

 

Quotation Day as of 11:00 a.m.

 

 

(Wellington time)

 

 

 

HKABHIBOR is fixed

 

Quotation Day as of 11:00

 

 

a.m. (Hong Kong time)

 

(d)                                 The definition of “Aggregate Revolving
Commitment Amount” set forth in Section 1.1 of the Credit Agreement is amended
to add the following as the final sentence thereof:

 

On the First Amendment Effective Date, the Aggregate Revolving Commitment Amount
equals $400,000,000.

 

(e)                                  The definition of “Base Rate” set forth in
Section 1.1 of the Credit Agreement is amended to add the following as the final
sentence thereof:

 

If at any time the Base Rate is less than zero, the Base Rate shall be deemed to
be zero for purposes of this Agreement.

 

(f)                                   The definition of “Borrowed Money
Triggering Event” set forth in Section 1.1 of the Credit Agreement, and usages
thereof in the Credit Agreement and the other Loan Documents, are hereby deemed
deleted.

 

5

--------------------------------------------------------------------------------


 

(g)                                  The definition of “Federal Funds Rate” set
forth in Section 1.1 of the Credit Agreement is amended to add the following as
the final sentence thereof:

 

If at any time the Federal Funds Rate is less than zero, the Federal Funds Rate
shall be deemed to be zero for purposes of this Agreement.

 

(h)                                 The definition of “Fee Letter” set forth in
Section 1.1 of the Credit Agreement and the usages of such term in the Credit
Agreement are amended to include a reference to that certain fee letter, dated
as of December 19, 2014, executed by SunTrust Robinson Humphrey, Inc. and
SunTrust Bank and accepted by the Borrower on December 22, 2014.

 

(i)                                     Clause (iii) of the definition of
“Indebtedness” set forth in Section 1.1 of the Credit Agreement is amended to
add the following parenthetical immediately succeeding the phrase “or services”:

 

(to include, for avoidance of doubt, obligations in respect of the deferred
purchase price of the accounts receivable permitted to be sold pursuant to
Section 7.6(h))

 

(j)                                    Clause (i) of the definition of “Index
Rate” set forth in Section 1.1 of the Credit Agreement is amended to read in its
entirety as follows:

 

(i)                                     the rate per annum equal to the offered
rate for deposits in U.S. dollars for a one (1) month period, which rate appears
on that page of Reuters reporting service, or such similar service as determined
by the Administrative Agent, that displays ICE Benchmark Administration (“ICE”)
(or any successor thereto if ICE is no longer making a London Interbank Offered
Rate available) interest settlement rates for deposits in U.S. Dollars, as of
11:00 A.M. (London, England time) two (2) Business Days prior to the Index Rate
Determination Date; provided, that if no such offered rate appears on such page,
the rate used for such period will be the per annum rate of interest determined
by the Administrative Agent to be the rate at which U.S. dollar deposits for
such period, are offered to the Administrative Agent in the London Inter-Bank
Market as of 11:00 A.M. (London, England time), on the day that is two
(2) Business Days prior to the Index Rate Determination Date, divided by

 

(k)                                 The definition of “Index Rate” set forth in
Section 1.1 of the Credit Agreement is amended to add the following as the final
sentence thereof:

 

If at any time the Index Rate is less than zero, the Index Rate shall be deemed
to be zero for purposes of this Agreement.

 

(l)                                     The definition of “LIBOR” set forth in
Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:

 

6

--------------------------------------------------------------------------------


 

“LIBOR” shall mean, for any Interest Period with respect to a Eurocurrency Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on that page of Reuters reporting service, or such similar service as
determined by the Administrative Agent, that displays ICE (or any successor
thereto if ICE is no longer making a London Interbank Offered Rate available)
interest settlement rates for deposits in U.S. Dollars as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the Eurocurrency Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurocurrency market at their request at
or about 10:00 a.m. (New York, New York time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If at any time LIBOR is less than zero, LIBOR shall be deemed to be
zero for purposes of this Agreement.  If LIBOR shall not be available at such
time for such Interest Period with respect to the applicable currency then LIBOR
shall be the Interpolated Rate or the applicable Reference Bank Rate in either
case at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.

 

(m)                             The definition of the term “Loan Documents”
contained in Section 1.1 of the Credit Agreement and usages thereof in the
Credit Agreement and the other Loan Documents shall be deemed to include a
reference to the Intercreditor Agreement.

 

(n)                                 The definition of “Required Lenders”
contained in Section 1.1 of the Credit Agreement is amended to read as follows:

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Revolving Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure.

 

(o)                                 The definition of “Revolving Commitment
Termination Date” contained in Section 1.1 of the Credit Agreement is amended to
read as follows:

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) March 9,
2020, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.9 and (iii) the date on which all amounts outstanding under this
Agreement have

 

7

--------------------------------------------------------------------------------


 

been declared or have automatically become due and payable (whether by
acceleration or otherwise).

 

(p)                                 The definition of “Swingline Commitment”
contained in Section 1.1 of the Credit Agreement is amended to add the following
at the end thereof:

 

(which is a portion of the Aggregate Revolving Commitment Amount)

 

(q)                                 Section 1.3 of the Credit Agreement is
amended to add the following at the end thereof:

 

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(r)                                    The first sentence of Section 2.7(a) of
the Credit Agreement is amended to add the phrase “(or Dollar Equivalent, at the
election of a Lender)” immediately following the phrase “Same Day Funds”.

 

(s)                                   Section 2.19(b) of the Credit Agreement is
amended to add the phrase “or liquidity” immediately following each instance of
the phrases “capital requirements” and “capital adequacy”.

 

(t)                                    Section 2.21(a) of the Credit Agreement
is amended to add the phrases “or withhold”, “or withholding”, “or withholdings”
and “or withheld” immediately following each instance of the terms “deduct”,
“deduction”, “deductions” and “deducted”, as applicable.

 

(u)                                 The parenthetical in Section 2.21(c) of the
Credit Agreement is amended to read in its entirety as follows:

 

(including, without limitation, Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.21 and any
additional amounts paid by the Administrative Agent to any Lender or any
relevant Governmental Authority that should have been paid or withheld and paid
by the Borrower under Section 2.21(a) above)

 

(v)                                 Section 2.21(i) of the Credit Agreement is
amended to add the following as the final sentence thereof:

 

For purposes of determining withholding Taxes imposed under FATCA, from and
after the First Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the

 

8

--------------------------------------------------------------------------------


 

Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(w)                               The third sentence of Section 2.23(e) of the
Credit Agreement is amended to add the following parenthetical following the
phrase “in Same Day Funds”:

 

(to be made in Dollars)

 

(x)                                 The reference in Section 2.24(a) of the
Credit Agreement to “$150,000,000” is amended to be a reference to $600,000,000.

 

(y)                                 Section 4.17 of the Credit Agreement is
amended to add the following immediately following the phrase “No Loan Party”:

 

nor any Subsidiary nor any of its respective officers or employees, or to the
knowledge of any Loan Party, any director, agent or Affiliate thereof

 

(z)                                  Each of clauses (i) and (ii) of
Section 4.17 of the Credit Agreement are amended to add “or any Sanctions” at
the end thereof.

 

(aa)                          Section 4.18 of the Credit Agreement is amended to
delete the final sentence thereof.

 

(bb)                          Section 4.19 of the Credit Agreement is amended to
read in its entirety as follows:

 

Section 4.19.  Anti-Corruption Laws; Sanctions.  The Borrower and its
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, other similar anti-corruption legislation
and any Sanctions in other jurisdictions to the extent applicable to the
Borrower or any Subsidiary.

 

(cc)                            Section 5.9 of the Credit Agreement is amended
to add the following sentence at the end thereof:

 

The Borrower, its Subsidiaries and their respective officers and employees shall
not use the proceeds of the Loans, and the Borrower and its Subsidiaries shall
use commercially reasonable efforts to ensure that their respective directors
and agents shall not use the proceeds of the Loans, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the

 

9

--------------------------------------------------------------------------------


 

United States Foreign Corrupt Practices Act of 1977, as amended, or any
Sanctions.

 

(dd)                          Section 5.13 of the Credit Agreement is hereby
added to the Credit Agreement, to appear immediately succeeding Section 5.12,
and to read in its entirety as follows:

 

Section 5.13.  Anti-Corruption Laws; Sanctions.  The Borrower and its
Subsidiaries shall implement and maintain in effect policies and procedures
designed to ensure compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, other similar anti-corruption legislation
and any Sanctions in other jurisdictions to the extent applicable to the
Borrower or any Subsidiary.

 

(ee)                            Section 6.1 of the Credit Agreement is amended
to read in its entirety as follows:

 

Section 6.1.                                 Leverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending March 31, 2013, a Leverage Ratio of not greater than 3.25:1;
provided, however, the foregoing threshold shall be 3.75:1.00 for any fiscal
quarter during which a Permitted Acquisition has been consummated (a “Trigger
Quarter”), and for the next succeeding fiscal quarter; provided, further,
however, that the threshold shall return to 3.25:1 no later than the second
fiscal quarter after such Trigger Quarter.

 

(ff)                              Section 7.1(n) of the Credit Agreement is
amended to read in its entirety as follows:

 

(n)                                 Indebtedness of the Borrower arising from
the issuance by the Borrower of high-yield bonds or the incurrence of term loan
Indebtedness, provided, that (i) no Default or Event of Default has occurred and
is continuing at the time such Indebtedness is issued or incurred, nor would
occur after giving effect thereto, (ii) after giving pro forma effect to the
issuance or incurrence of any such Indebtedness, and assuming that such issuance
or incurrence occurred as of the end of the immediately preceding Fiscal
Quarter, the Borrower would be in compliance with the financial covenants set
forth in Sections 6.1 and 6.2 and (iii) notwithstanding anything to the contrary
contained in this Agreement, such incurrence shall be deemed to be a Leverage
Ratio Triggering Event to the extent secured by Liens permitted pursuant to
Section 7.2(h), and (x) the Borrower and its Subsidiaries will comply with the
provisions of Section 5.12 prior to, or contemporaneously with, the issuance or
incurrence of such Indebtedness, (y) the Liens in favor of the Administrative
Agent shall be on a basis at least pari passu with Liens in favor of the

 

10

--------------------------------------------------------------------------------


 

holders of such Indebtedness, if any, and (z) if such Indebtedness is secured,
it shall be subject to an intercreditor or subordination agreement by and among
the Administrative Agent and the applicable agent, lender(s) or noteholder(s) of
such Indebtedness, in each case, in form and substance reasonably satisfactory
to the Administrative Agent (each such agreement, an “Intercreditor Agreement”).

 

(gg)                            Section 7.1(o) of the Credit Agreement is
amended to read in its entirety as follows:

 

(o)                                 Indebtedness of the Borrower in respect of
obligations for the deferred purchase price of the accounts receivable permitted
to be sold pursuant to Section 7.6(h);

 

(hh)                          Section 7.2(h) of the Credit Agreement is amended
to read in its entirety as follows:

 

(h)                                 Liens securing Indebtedness permitted
pursuant to Section 7.1(n), subject to the terms and conditions thereof;

 

(ii)                                  Clauses (i) and (ii) of the proviso to
Section 7.3(a) of the Credit Agreement are amended to read in their respective
entireties as follows:

 

(i) the Borrower or any Subsidiary Loan Party may merge with a Person if the
Borrower (or such Subsidiary Loan Party if the Borrower is not a party to such
merger) is the surviving Person, (ii) any Subsidiary may merge into another
Person; provided, that if any party to such merger is the Borrower or a
Subsidiary Loan Party, the Borrower or such Subsidiary Loan Party shall be the
surviving Person,

 

(jj)                                Section 7.5 of the Credit Agreement is
amended to add the phrase “or any Indebtedness permitted to be incurred pursuant
to Section 7.1(n) or any Guarantee thereof (which incurrence, to the extent
secured by Liens permitted pursuant to Section 7.2(h)), shall be deemed to be a
Leverage Ratio Triggering Event notwithstanding anything to the contrary
contained in this Agreement)” immediately following the phrase “Indebtedness
subordinated to the Obligations of the Borrower or any Guarantee thereof”, to
replace the “and” following clause (ii) thereof with “,”, to delete the period
at the end of clause (iii) thereof and to add the following as clause
(iv) thereof:

 

and (iv) payments in respect of Indebtedness permitted to be incurred pursuant
to Section 7.1(n) or any Guarantee thereof to the extent expressly permitted
pursuant to the terms and conditions of the Intercreditor Agreement.

 

11

--------------------------------------------------------------------------------


 

(kk)                          Section 7.6 of the Credit Agreement is amended to
delete the “and” following clause (g) thereof, to add the following as clause
(h) thereof, and to amend, by re-lettering only, the existing clause (h) as
clause (i):

 

(h)                                 dispositions by the Borrower or a Subsidiary
of accounts receivables in connection with the factoring, collection or
compromise thereof pursuant to customary accounts receivables purchase
facilities and on terms and conditions reasonably acceptable to the
Administrative Agent; provided, that the aggregate amount of all accounts
receivable disposed shall not exceed $100,000,000 at any time prior to the
occurrence of a Leverage Ratio Triggering Event, and $50,000,000 at any time as
of and following the occurrence of a Leverage Ratio Triggering Event; and

 

(ll)                                  Subclause (D) of clause (i) of the proviso
to Section 7.8 is amended to add the following at the end of such subclause:

 

(provided that any Indebtedness of a Subsidiary covered by this provision is not
that of an owner, directly or indirectly, of any existing Subsidiary of the
Borrower)

 

(mm)                  Section 7.13 of the Credit Agreement is hereby added to
the Credit Agreement, to appear immediately succeeding Section 7.12, and to read
in its entirety as follows:

 

Section 7.13.  Sanctions.  The Borrower, its Subsidiaries and their respective
officers and employees shall not use the proceeds of the Loans, and the Borrower
and its Subsidiaries shall use commercially reasonable efforts to ensure that
their respective directors and agents shall not use the proceeds of the Loans,
directly or indirectly, (i) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Person, or
in any country or territory, that, at the time of such funding or financing, is,
or whose government is, the subject of Sanctions or (ii) in any manner that
would result in a violation of Sanctions applicable to any party hereto.

 

(nn)                          The last sentence of Section 10.2 is amended to
read in its entirety as follows:

 

Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower, the Administrative Agent and the remaining Lenders) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall continue to be entitled to
(a) the benefits of Sections

 

12

--------------------------------------------------------------------------------


 

2.19, 2.20, 2.21 and 10.3 and (b) to the extent such Lender is a Specified Hedge
Provider or a Specified Treasury Management Provider, the benefits to which it
is entitled as a Specified Hedge Provider or Specified Treasury Management
Provider as otherwise provided in this Agreement), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

(oo)                          Section 10.4(b)(vi) of the Credit Agreement is
amended to add the following at the end thereof:

 

(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person)

 

(pp)                          The first sentence of Section 10.7(a) of the
Credit Agreement is amended to add the phrase “or a Loan Party (other than as
prohibited or restricted by the terms of the Subsidiary Guaranty)” immediately
following each instance of the phrase “the Borrower”.

 

(qq)                          Except as specifically modified by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed by
the parties hereto and remain in full force and effect.

 

(rr)                                Each of the Borrower, the other Loan
Parties, the Administrative Agent and each Lender agrees that, as of and after
the First Amendment Effective Date (as hereinafter defined), each reference in
the Loan Documents to the Credit Agreement shall be deemed to be a reference to
the Credit Agreement as amended hereby.

 

3.                                      Effectiveness of Amendment.  This
Amendment and the amendments contained herein shall become effective on the date
(the “First Amendment Effective Date”) when each of the conditions set forth
below shall have been fulfilled to the satisfaction of the Administrative Agent:

 

(a)                                 The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of the
Borrower, the other Loan Parties, the Administrative Agent and the Lenders party
hereto, the Supplement and Joinder, duly executed and delivered on behalf of the
Borrower, the other Loan Parties, the Administrative Agent and the Lenders party
thereto, as well as allonges to the Revolving Credit Notes or amended and
restated Revolving Credit Notes, in each case, as required by the Supplement and
Joinder (all of the foregoing, collectively, the “Modification Documents”).

 

(b)                                 Before and after giving effect to this
Amendment, no event shall have occurred and be continuing that constitutes an
Event of Default, or that would constitute an Event of Default but for the
requirement that notice be given or that a period of time elapse, or both.

 

(c)                                  Before and after giving effect to this
Amendment, all representations and warranties of the Borrower contained in the
Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true

 

13

--------------------------------------------------------------------------------


 

and correct at the First Amendment Effective Date as if made on and as of such
First Amendment Effective Date, or, to the extent such representations or
warranties are expressly stated to be made as of a particular date, such
representations and warranties are true and correct as of such date.

 

(d)                                 The Borrower shall have delivered to the
Administrative Agent (1) certified copies of evidence of all corporate and
company actions taken by the Borrower and the other Loan Parties to authorize
the execution and delivery of this Amendment and the other Modification
Documents, (2) certified copies of any amendments to the articles or certificate
of incorporation, formation or organization, bylaws, partnership certificate or
operating agreement of the Borrower and each other Loan Party since the date of
the Credit Agreement or, as applicable, the joinder of a Loan Party to the Loan
Documents, (3) a certificate of incumbency for the officers or other authorized
agents, members or partners of the Borrower and each other Loan Party executing
this Amendment, the other Modification Documents and the other Loan Documents
related hereto and (4) such additional supporting documents as the
Administrative Agent or counsel for the Administrative Agent reasonably may
request.

 

(e)                                  The Administrative Agent (or its counsel)
shall have received a favorable written opinion of Winston & Strawn LLP, special
counsel to the Loan Parties, and favorable written opinions of local counsel to
the Loan Parties, in each case, addressed to the Administrative Agent and each
of the Lenders, and covering such matters relating to the Loan Parties, this
Amendment, the other Modification Documents and the other documents required
hereby and the transactions contemplated herein and therein as the
Administrative Agent shall reasonably request.

 

(f)                                   The Administrative Agent (or its counsel)
shall have received the results of a search of the Uniform Commercial Code
filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) of formation of such Persons, and in which the
chief executive office of each such Person is located and in the other
jurisdictions reasonably requested by the Administrative Agent, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement (or similar document)
would be permitted by Section 7.2 of the Credit Agreement or have been or will
be contemporaneously released or terminated.

 

(g)                                  No change shall have occurred which has had
or could reasonably be expected to have a Material Adverse Effect.

 

(h)                                 All documents delivered pursuant to this
Amendment and the other Modification Documents must be of form and substance
satisfactory to the Administrative Agent and its counsel, and all legal matters
incident to this Amendment and the other Modification Documents must be
satisfactory to the Administrative Agent’s counsel.

 

(i)                                     Payment by the Borrower in immediately
available funds of the fees agreed to in the Fee Letter and the fees and
expenses required to be paid by Section 10 of this Amendment.

 

14

--------------------------------------------------------------------------------


 

(j)                                    Satisfaction of the conditions precedent
to effectiveness of the Supplement and Joinder, in accordance with the terms and
conditions set forth therein.

 

4.                                      Amendment Only; No Novation;
Modification of Loan Documents.  Each of the Borrower and each other Loan Party
acknowledges and agrees that this Amendment and the other Modification Documents
only amend the terms of the Credit Agreement and the other Loan Documents and
does not constitute a novation, and each of the Borrower and each other Loan
Party ratifies and confirms the terms and provisions of, and its obligations
under, the Credit Agreement and the other Loan Documents in all respects.  Each
of the Borrower and each other Loan Party acknowledges and agrees that each
reference in the Loan Documents to any particular Loan Document shall be deemed
to be a reference to such Loan Document as amended by this Amendment and the
other Modification Documents.  To the extent of a conflict between the terms of
any Loan Document and the terms of this Amendment, the terms of this Amendment
shall control.

 

5.                                      No Implied Waivers.  Each of the
Borrower and each other Loan Party acknowledges and agrees that the amendments
contained herein and the other Modification Documents shall not constitute a
waiver, express or implied, of any Default, Event of Default, covenant, term or
provision of the Credit Agreement or any of the other Loan Documents, nor shall
they create any obligation, express or implied, on the part of the
Administrative Agent or any other Lender to waive, or to consent to any
amendment of, any existing or future Default, Event of Default or violation of
any covenant, term or provision of the Credit Agreement or any of the other Loan
Documents.  The Administrative Agent and the Lenders shall be entitled to
require strict compliance by the Borrower and the other Loan Parties with the
Credit Agreement and each of the other Loan Documents, and nothing herein shall
be deemed to establish a course of action or a course of dealing with respect to
requests by the Borrower or any other Loan Party for waivers or amendments of
any Default, Event of Default, covenant, term or provision of the Credit
Agreement or any of the other Loan Documents.

 

6.                                      Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the Borrower, the other Loan
Parties, the Lenders and the Administrative Agent and their respective
successors and assigns.

 

7.                                      No Further Amendments.  Nothing in this
Amendment, the other Modification Documents or any prior amendment to the Loan
Documents shall require the Administrative Agent or any Lender to grant any
further amendments to the terms of the Loan Documents.  Each of the Borrower and
each other Loan Party acknowledges and agrees that there are no defenses,
counterclaims or setoffs against any of their respective obligations under the
Loan Documents.

 

8.                                      Representations and Warranties.  All
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents are incorporated by reference in this Amendment and are
deemed to have been repeated as of the date of this Amendment and the other
Modification Documents with the same force and effect as if set forth in this
Amendment, except that any representation or warranty relating to any financial
statements shall be deemed to be applicable to the financial statements most
recently delivered to the Administrative Agent in accordance with the provisions
of the Loan Documents, and, to the extent such representations or warranties are
expressly stated to be made as of a particular date, such representations and

 

15

--------------------------------------------------------------------------------


 

warranties are true and correct as of such date.  Each of the Borrower and each
other Loan Party represents and warrants to the Administrative Agent, the
Lenders and the Issuing Bank that, after giving effect to the terms of this
Amendment and the other Modification Documents, no Default has occurred and been
continuing.

 

9.                                      Intentionally Deleted.

 

10.                               Fees and Expenses.  The Borrower agrees to pay
all reasonable, out-of-pocket costs and expenses of the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, in connection with the
preparation and administration of this Amendment and the other Modification
Documents.

 

11.                               Severability.  Any provision of this Amendment
held to be illegal, invalid or unenforceable in any jurisdiction, shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity
or unenforceability without affecting the legality, validity or enforceability
of the remaining provisions hereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

12.                               Governing Law.  This Amendment shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof) of the State of New York.  THIS
AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

13.                               Counterparts.  This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on more than one counterpart.

 

14.                               Arrangers and Documentation Agents.  Each of
SunTrust Robinson Humphrey, Inc., and Bank of America, N.A., shall have the
title “Joint Lead Arranger,” subject to the provisions of Section 9.10 of the
Credit Agreement, and references in the Credit Agreement to “Arranger” shall be
deemed to refer to each of such Persons.  Each of HSBC Bank USA, N.A., and TD
Bank, N.A., shall have the title “Documentation Agent,” subject to the
provisions of Section 9.10 of the Credit Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Revolving Credit Agreement to be duly executed by their
respective duly authorized representatives all as of the day and year first
above written.

 

 

BORROWER:

 

 

 

MAXIMUS, INC., a Virginia corporation

 

 

 

By:

/s/ Richard J. Nadeau

 

Name:

Richard J. Nadeau

 

Title:

Chief Financial Officer & Treasurer

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

MAXIMUS FEDERAL SERVICES, INC., a Virginia corporation

 

 

 

By:

/s/ Thomas D. Romeo

 

Name:

Thomas D. Romeo

 

Title:

President

 

 

 

MAXIMUS HUMAN SERVICES, INC., a Virginia corporation

 

 

 

By:

/s/ David R. Francis

 

Name:

David R. Francis

 

Title:

Secretary

 

 

 

MAXIMUS HEALTH SERVICES, INC., an Indiana corporation

 

 

 

By:

/s/ David R. Francis

 

Name:

David R. Francis

 

Title:

Secretary

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

17

--------------------------------------------------------------------------------


 

 

PSI SERVICES HOLDING INC., a Delaware corporation

 

 

 

By:

/s/ Ilene Baylinson

 

Name:

Ilene Baylinson

 

Title:

Vice President & Secretary

 

 

 

POLICY STUDIES INC., a Colorado corporation

 

 

 

By:

/s/ David R. Francis

 

Name:

David R. Francis

 

Title:

Secretary

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

18

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as
Swingline Lender

 

 

 

By:

/s/ Thomas F. Parrott

 

Name:

Thomas F. Parrott

 

Title:

Director

 

 

 

 

LENDERS:

 

 

 

SUNTRUST BANK

 

as Lender

 

 

 

By:

/s/ Thomas F. Parrott

 

Name:

Thomas F. Parrott

 

Title:

Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as Lender

 

 

 

By:

/s/ Craig Bogle

 

Name:

Craig Bogle

 

Title:

Vice President

 

 [SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.

 

as Lender

 

 

 

By:

/s/ Reed R. Menefee

 

Name:

Reed R. Menefee

 

Title:

Senior Vice President, Corporate Banking

 

 [SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

as Lender

 

 

 

By:

/s/ Shivani Agarwal

 

Name:

Shivani Agarwal

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

as Lender

 

 

 

By:

/s/ John K. Perez

 

Name:

John K. Perez

 

Title:

Senior Vice President

 

 [SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

as Lender

 

 

 

By:

/s/ Tamara Dowd

 

Name:

Tamara Dowd

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Galea

 

 

Name:

Anthony Galea

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

By:

/s/ Mark Irey

 

Name:

Mark Irey

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

By:

/s/ Scott Santa Cruz

 

Name:

Scott Santa Cruz

 

Title:

Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

as Lender

 

 

 

 

By:

/s/ Tracy van Riper

 

Name:

Tracy van Riper

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Schedule II

 

REVOLVING COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment
Amount

 

SunTrust Bank

 

$

70,000,000

 

Bank of America, N.A.

 

$

60,000,000

 

HSBC Bank USA, N.A.

 

$

50,000,000

 

TD Bank, N.A.

 

$

50,000,000

 

Branch Banking and Trust Company

 

$

30,000,000

 

Fifth Third Bank

 

$

30,000,000

 

JPMorgan Chase Bank, N.A.

 

$

30,000,000

 

U.S. Bank National Association

 

$

30,000,000

 

Wells Fargo Bank, National Association

 

$

30,000,000

 

Citizens Bank of Pennsylvania

 

$

20,000,000

 

Totals

 

$

400,000,000

 

 

--------------------------------------------------------------------------------

 